Name: 86/323/EEC: Commission Decision of 23 June 1986 approving a modification to the programme for the beef and meat processing sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe;  food technology;  foodstuff
 Date Published: 1986-07-23

 Avis juridique important|31986D032386/323/EEC: Commission Decision of 23 June 1986 approving a modification to the programme for the beef and meat processing sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 200 , 23/07/1986 P. 0041*****COMMISSION DECISION of 23 June 1986 approving a modification to the programme for the beef and meat processing sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (86/323/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 11 October 1985 the Danish Government forwarded a modification to the programme for the beef and meat processing sector in Denmark approved by Commission Decision 80/670/EEC (3); Whereas this modification continues the objectives of the original programme involving the further expansion and further specialization in the meat processing sector and the modernization and rationalization of beef slaughtering capacity with the aim of improving the techniques of processing and marketing and hence the quantity and quality of the products processed and marketed; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas projects for the installation of cold stores and refrigerated warehouses may only be aided if these facilities are linked to processing or marketing facilities; Whereas the modification contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the beef and meat processing sector in Denmark; whereas the estimated time required for implementation of the modification does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The modification to the programme for the beef and meat processing sector in Denmark forwarded by the Danish Government on 11 October 1985 is hereby approved insofar as it concerns the expansion and further specialization in the meat processing sector and the modernization and rationalization of slaughtering capacity is concerned subject to the reservation set out in the recitals above. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 185, 18. 7. 1980, p. 39.